Citation Nr: 1708655	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  10-08 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty service for training from February 1988 to May 1988. He had subsequent Service in the National Guard through December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2010 substantive appeal, the appellant requested a Board hearing.  In correspondence dated in August 2015, he withdrew this request.

In September 2015 the Board found new and material evidence to reopen the claim.  The claim was remanded for further development.


FINDING OF FACT

The competent and credible evidence is against a finding that the Veteran has residuals of a TBI causally related to, or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Pursuant to the Board's September 2015 remand the RO obtained documentation from the Army National Guard, and the Defense Finance and Accounting Service (DFAS) to determine whether the Veteran had orders to participate in a drill weekend on November 12, 1989.  The RO's actions have substantially complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded a VA examination in August 2010 for aid and attendance which diagnosed the Veteran with a TBI with left hemiparesis and subsequent seizure disorder and deceased memory.  An addendum obtained in December 2010 provided that the TBI was due to a motor vehicle accident which the Veteran stated occurred while he was in the National Guard.  In September 2015, the Board reopened and remanded the Veteran's claim.  The Veteran was scheduled for a VA examination in July 2016 in connection with the current claim, but failed to report to that examination.

I.  Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For purposes of VA compensation claims, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.

A.  Factual Background

The Veteran claims that his TBI is the result of injuries sustained in a motor vehicle accident while en route to a drill weekend.  His DD-214 reflects that he separated from ACDUTRA and entered the Army National Guard in August 1988.  The Veteran's Army National Guard records indicate that he was absent without leave (AWOL) for the weekend of October 21 to 23, 1988.  These records also include a letter notifying the Veteran that he had been absent from his scheduled drill on the weekend of February 10-12, 1989.  The notification letter also informed the Veteran that he had accrued eight unexcused absences within a one year period that began to accrue on the date of his first absence.

The Veteran was notified by letter in August 1989 that he was absent from his scheduled drill on the weekend of August 19 to 21, 1989.  The notification letter also informed the Veteran that he had accrued 10 unexcused absences at that time.  The records detail that the Veteran had failed to report for drill at the proper time and without proper uniform on August 19, 1989.  The Veteran reported at 1430 hours with an improper uniform.  The records also indicate that the Veteran failed to report for his final formation on August 19, 1989.

The Veteran was notified by letter in September 1989 that he had been absent from his scheduled drill the weekend of September 15 to 17, 1989.  A letter dated November 2, 1989 was sent to the Veteran notifying him that his Commanding Officer was recommending his separation based upon unexcused absences under the authority of AR 135-91.  The Veteran was also notified that he was to be transferred to the United States Army Control Group Individual Ready Reserve.

Records dated November 24, 1989 provide discharge information for the Veteran.  The reason given for the discharge was 14 AWOL instances and unsatisfactory performance of duty.  The Veteran's National Guard record is silent for any rebuttal or explanation on the part of the Veteran for the aforementioned instances.

The record includes DFAS leave and earnings statements for the Veteran spanning from February 1988 to December 1989, the period covering the Veteran's ACDUTRA and INACDUTRA periods.  Specifically, the Veteran's leave and earnings statements for the month of November 1989 reflect that the Veteran had "no drill performance."

Harlem Hospital Center records dated November 12, 1989 confirm that the Veteran was admitted for treatment following a motor vehicle accident the same day.  Multiple traumas were indicated, including to the head and face.  The records classify the patient as unemployed.

A March 1993 general medical VA examination included medical history that stated the Veteran was in a coma for 45 days following the motor vehicle accident and discharged on February 14, 1990.  The VA examiner diagnosed the Veteran with head trauma with mild left hemiparesis.

An October 2008 statement by the Veteran's brother provided that the Veteran was on his way to his drill weekend with the Army National Guard when he was in the motor vehicle accident on November 12, 1989.  The Veteran submitted a statement in March 2010 stating that he was heading to muster at the time of his accident.

In August 2010 the Veteran was provided a VA aid and attendance examination.  The Veteran was diagnosed with a TBI with mild hemiparesis as well as subsequent seizure disorder, decreased memory, insomnia, and depression.  An addendum to this examination was issued in December 2010 finding that the Veteran's left hemiparesis had rendered him unable to take care of himself on his own.

A VA examination and opinion request was initiated on behalf of the Veteran in June 2016.  The record contains a notation from the RO dated July 2016 stating that the RO was unable to contact the Veteran or his care giver after making several attempts.  In August 2016 the RO sent correspondence to the Veteran and his representative requesting that the Veteran contact the RO with regard to his examination.  The record is silent for any contact from the Veteran or his representative regarding this examination.  The Veteran's representative responded to the most recent supplemental statement of the case, which included reference to his failure to report to that examination, and indicated there was no additional evidence to submit.

B.  Analysis

The record is clear that the Veteran has been diagnosed with a TBI as a result of a November 1989 accident.  At issue is whether that accident was incurred while the Veteran was on INACDUTRA.  

The record shows that the Veteran failed to report to a 2016 VA examination.  When a Veteran fails to report for an examination related to a reopened claim for a benefit previously denied, the claim is to be denied.  38 C.F.R. § 3.655. Accordingly, as a matter of law, the Veteran's claim for service connection for residuals of a TBI is denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As explained below, even assuming that the claim must be decided on the evidence of record, there is still no basis for awarding service connection; the injury was not incurred while the Veteran was on INACDUTRA.

The Veteran has specifically stated that he is not alleging an injury during active duty service, but is instead contending that he was injured while en-route to a drill weekend (i. e, INACDUTRA).  A review of the service personnel records reflects that the appellant had service from February 1988 to December 1989, with service from February 1988 to August 1988 being ACDUTRA and the remaining service being service in the National Guard.

The Board finds that entitlement to service connection for residuals of a TBI is not warranted.  It is acknowledged by the Board that the Veteran sustained a TBI as a result of a motor vehicle accident on November 12, 1989 and now suffers from residual effects of that TBI.  However, the Board finds that Veteran was not on ACDUTRA or INACDUTRA at the time of the accident, and therefore not in service for VA compensation purposes.

The Veteran has stated that he was involved in the motor vehicle accident while he was on his way to a muster call for his drill weekend on November 12, 1989.  His brother has provided a statement that supports this claim.  Records from Harlem Hospital Center confirm that the Veteran was treated for head trauma as the result of a motor vehicle accident on November 12, 1989.  

It was on the basis of the statements from the Veteran and his brother that the Board reopened and remanded the claim.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The credibility of that evidence, however, is not presumed when the claim is adjudicated on the merits.  See Duran v. Brown, 7 Vet. App. 216 (1994). 

The record indicates that the Veteran was notified that he was being recommended for separation from the Army National Guard on November 2, 1989, due to unexcused absences from his scheduled drill weekends.  This recommendation came as the result of the history of AWOL incidents on the Veteran's scheduled monthly drill weekends.  A computer search of the date November 12, 1989 provides that it was a Sunday.  If the Veteran had been at drill the weekend of the motor vehicle accident it would have occurred on the last day of drill.  However, DFAS leave and earnings statements reflect that the Veteran was not present at drill during the month of November in 1989.  Therefore, the accident that occurred on November 12, 1989 did not occur while the Veteran was on INACDUTRA or any other classification of service.

The only evidence showing that the Veteran was present at drill the weekend of November 12, 1989 is the Veteran's statement and his brother's statement.  Considering the contemporaneous evidence of the Veteran's National Guard and DFAS records, the Board finds that the Veteran's accounts of his accident occurring on INACDUTRA are not credible, as they are directly contradicted by the contemporaneous evidence of record.  Hence, service connection for residuals of a TBI, on the basis that the accident that caused the Veteran's TBI occurred in service, is not warranted.

ORDER

Entitlement to service connection for residuals of a TBI is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


